By the Court,
Norcross, C. J.:
This is an original proceeding in habeas corpus. From the return upon the writ heretofore issued it appears that the said T. B. Rickey was at the time of its issuance held in custody by the sheriff of Esmeralda County upon a bench warrant duly issued by the First Judicial District Court of the State of Nevada in and for Esmeralda County upon an indictment found by the grand jury of said county, charging the said T. B. Rickey with a felony, to wit, the crime of embezzlement, contrary to the provisions of that certain act of the leg*57islature, entitled "An act making any banker, or any officer, agent or clerk of any bank, receiving deposits, knowing that said bank is insolvent, guilty of embezzlement, and providing for the punishment thereof,” approved March 29, 1907. (Stats. 1907, p. 414, c.189.)
The question presented in this proceeding, to wit, the constitutionality of the above-entitled act, is identical with that involved in the case similarly entitled (No. 1795), this day decided.
For the reasons stated in the opinion in the case last mentioned, no valid reason appears for the discharge of the said T. B. Rickey.
Wherefore, it is ordered that he be remanded to the custody of the sheriff of Esmeralda County upon his release from custody by the sheriff of Ormsby County..